IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,840


EX PARTE SCOTTY RAY BATES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 29601-A IN THE 3rd DISTRICT COURT

FROM ANDERSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to two  years' imprisonment. 
	On August 22, 2012, this Court granted relief to the Applicant in the form of an out-of-time
appeal.  However, since that opinion was issued additional information has been forwarded to this
Court indicating the Applicant is now deceased.  Therefore, we withdraw our previous opinion and
dismiss this application as moot.  Ex parte Cruz, 946 S.W.2d 347 (Tex. Crim. App. 1997).
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: September 19, 2012
Do not publish